Citation Nr: 1502908	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  12-30 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial compensable evaluation for degenerative disc disease of the lumbar spine and to an evaluation in excess of 10 percent after June 16, 2014.

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1999 to August 2007. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2012 and July 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The Veteran has withdrawn his claim for entitlement to service connection for hearing loss and that issue is no longer on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to a higher evaluation for his service connected degenerative disc disease of the lumbar spine.  

In his statements to VA, the Veteran has described pain radiating from his back into his lower extremities.  At June 2014 and July 2014 VA examination, VA examiners indicated that the Veteran has signs or symptoms of radiculopathy, specifically intermittent pain in the left lower extremity and decreased strength in the left lower extremity, but then later checked a box indicating that the Veteran is not affected by radiculopathy or any other neurological disability in either extremity, which appears to contradict the earlier findings.  The Board finds that a remand is necessary to clarify whether or not the Veteran has radiculopathy secondary to his service connected low back disability.  Any necessary diagnostic testing should be performed.  

Additionally, the Veteran has complained in statements to VA that his low back pain interferes with his ability to maintain substantially gainful employment.  In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, as part of a claim for increased compensation.  Thus, although the issue of TDIU was not addressed by the RO, the Board must address whether the Veteran has been entitled to TDIU for any time during the appeal period.  The Board has listed the TDIU issue as a separate claim for administrative purposes.  On remand, the VA examiner is asked to address the full set of functional effects that are caused by the Veteran's back disability, to include anything he would be precluded from doing at work. 

Accordingly, the case is REMANDED for the following action:

1. The RO should schedule the Veteran for a VA examination of his low back condition.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran has radiculopathy or another neurological disability of the lower extremities secondary to his service connected degenerative disc disease.  If so, the examiner should identify the involved nerve root(s).

The examiner is also asked to address the full set of functional effects that are caused by the Veteran's back disability, to include anything he would be precluded from doing at work.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

2. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

